UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES UNION, and

AMERICAN CIVIL LIBERTIES UNION
FOUNDATION

            Plaintiffs,
                                                         Civil Action No. 11-01072 (CKK)
       v.

DEPARTMENT OF STATE,

            Defendant.


                                 MEMORANDUM OPINION
                                     (July 23, 2012)

       Plaintiffs, the American Civil Liberties Union and American Civil Liberties Union

Foundation (together, the “ACLU”), bring this Freedom of Information Act (“FOIA”) action

against Defendant, the United States Department of State (the “State Department”), seeking the

disclosure of twenty-three embassy cables concerning this nation’s foreign affairs. There are

now two motions before the Court: the State Department’s [17] Motion for Summary Judgment

and the ACLU’s [18] Cross-Motion for Summary Judgment. In a nutshell, the State Department

claims that it has properly withheld information under FOIA Exemption 1, a tool available to

agencies to shield national security and other sensitive information from public disclosure. The

ACLU counters that the State Department cannot rely on Exemption 1 in this case because the

embassy cables are purportedly already in the public domain after being published by third-party

WikiLeaks and because the State Department has allegedly acknowledged the cables’

authenticity. Upon careful consideration of the parties’ submissions, the relevant authorities, and

the record as a whole, the Court concludes that the State Department’s withholdings are justified.


 
 


Accordingly, the State Department’s [17] Motion for Summary Judgment shall be GRANTED

and the ACLU’s [18] Cross-Motion for Summary Judgment shall be DENIED.

                                                               I. BACKGROUND

              The ACLU submitted a FOIA request to the State Department on April 12, 2011,

requesting the disclosure of twenty-three embassy cables specifically identified by date, subject,

originating embassy, and unique message reference number. See Def.’s Stmt. of Material Facts

Not in Dispute, ECF No. [17-1] (“Def.’s Stmt.”), ¶¶ 1-2.1 The ACLU brought this action on

June 9, 2011 after the State Department did not promptly produce the records. See Compl. for

Injunctive Relief, ECF No. [1]. Once the State Department entered an appearance, the parties

agreed to postpone further proceedings while the agency completed its search and production.

See Joint Status Report, ECF No. [11]; Def.’s Unopposed Mot. to Extend Production Deadline,

ECF No. [12]. The State Department ultimately located all twenty-three embassy cables

requested by the ACLU.2 See Def.’s Stmt. ¶¶ 4-5. On October 21, 2011, it produced eleven of

the embassy cables with partial withholdings and withheld the remaining twelve cables in full,

citing FOIA Exemptions 1, 6, and 7 as the bases for non-disclosure. See Decl. of Sheryl L.

Walter, ECF No. [17-2] (“Walter Decl.”), Ex. 5 (Ltr. from A. Galovich to B. Wizner dated Oct.

21, 2011) at 1. The twenty-three embassy cables cover a range of sensitive subjects, including

investigations of individuals suspected of acts of terrorism, bilateral relations with foreign

nations, and military operations. See Def.’s Stmt. ¶ 9.

              Following the State Department’s production, the parties briefed the pending cross-

motions for summary judgment. See Mem. in Supp. of Def.’s Mot. for Summ. J., ECF No. [17]

                                                            
1
 For purposes of economy, the Court shall only cite to the State Department’s statement of
material facts when identifying undisputed facts.
2
    For this reason, the ACLU does not challenge the adequacy of the State Department’s search.

                                                                     2
 
 


(“Def.’s [17] Mem.”); Mem. in Supp. of Pls.’ Opp’n to Def.’s Mot. for Summ. J. and Cross-Mot.

for Summ. J., ECF No. [18] (“Pls.’ [18] Mem.”); Def.’s Reply Mem. in Supp. of Mot. for Summ.

J. and in Opp’n to Pls.’ Cross-Mot. for Summ. J., ECF No. [20]; Pls.’ Reply Mem. in Supp. of

Pls.’ Cross-Mot. for Summ. J., ECF No. [22]. The motions are fully briefed and ripe for

adjudication. In an exercise of its discretion, the Court finds that holding oral argument would

not be of assistance in rendering a decision. See LCvR 7(f).

                                    II. LEGAL STANDARD

       Congress enacted FOIA to “pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976)

(quotation marks omitted). However, Congress remained sensitive to the need to achieve

balance between these objectives and the potential that “legitimate governmental and private

interests could be harmed by release of certain types of information.” Critical Mass Energy

Project v. Nuclear Regulatory Comm’n, 975 F.2d 871, 872 (D.C. Cir. 1992) (en banc) (quotation

marks omitted), cert. denied, 507 U.S. 984 (1993). To this end, FOIA “requires federal agencies

to make Government records available to the public, subject to nine exemptions for categories of

material.” Milner v. Dep’t of Navy, __ U.S. __, 131 S. Ct. 1259, 1261-62 (2011). Despite the

availability of such exemptions, “disclosure, not secrecy, is the dominant objective of the act.”

Rose, 425 U.S. at 361. For this reason, the “exemptions are explicitly made exclusive, and must

be narrowly construed.” Milner, 131 S. Ct. at 1262 (quotation marks and citation omitted).

       Summary judgment is proper when the pleadings, the discovery materials on file, and any

affidavits or declarations “show[] that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). When presented with a

motion for summary judgment in this context, the district court must conduct a “de novo” review



                                                 3
 
 


of the record, 5 U.S.C. § 552(a)(4)(B), which “requires the court to ascertain whether the agency

has sustained its burden of demonstrating that the documents requested . . . are exempt from

disclosure,” Assassination Archives & Research Ctr. v. Cent. Intelligence Agency, 334 F.3d 55,

57 (D.C. Cir. 2003) (quotation marks omitted). “Consistent with the purpose of the Act, the

burden is on the agency to justify withholding requested documents,” Beck v. Dep’t of Justice,

997 F.2d 1489, 1491 (D.C. Cir. 1993), and only after an agency has proven that “it has fully

discharged its disclosure obligations” is summary judgment appropriate, Weisberg v. U.S. Dep’t

of Justice, 705 F.2d 1344, 1350 (D.C. Cir. 1983). In ascertaining whether the agency has met its

burden, the district court may rely upon agency affidavits or declarations. Military Audit Project

v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981). “If an agency’s affidavit describes the

justifications for withholding the information with specific detail, demonstrates that the

information withheld logically falls within the claimed exemption, and is not contradicted by

contrary evidence in the record or by evidence of the agency’s bad faith, then summary judgment

is warranted on the basis of the affidavit alone.” Am. Civil Liberties Union v. U.S. Dep’t of Def.,

628 F.3d 612, 619 (D.C. Cir. 2011). In other words, “[u]ncontradicted, plausible affidavits

showing reasonable specificity and a logical relation to the exemption are likely to prevail.”

Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 509 (D.C. Cir. 2011).

                                       III. DISCUSSION

       The parties’ cross-motions speak to the same overarching question: has the State

Department properly withheld information from the twenty-three embassy cables? The Court

answers this question in the affirmative. Here, the Court shall begin by explaining why it is

satisfied that the State Department has properly invoked Exemption 1 as a justification for the

non-disclosure of national security or other sensitive information contained in the embassy



                                                 4
 
 


cables.3 See infra Part III.A. Thereafter, the Court shall explain why it is unpersuaded by the

ACLU’s argument that public disclosure is warranted because the cables are purportedly already

in the public domain and because the State Department has allegedly acknowledged their

authenticity. See infra Part III.B. Before concluding, the Court shall explain why it is satisfied

that the State Department has disclosed all reasonably segregable information, see infra Part

III.C, and why the Court declines the ACLU’s invitation to review the embassy cables in

camera, see infra Part III.D.

              A.             The State Department Has Discharged Its Burden of Establishing That It Has
                             Properly Invoked Exemption 1

              Exemption 1 applies to materials that are “specifically authorized under criteria

established by an Executive order to be kept secret in the interest of national defense or foreign

policy and . . . are in fact properly classified pursuant to such Executive Order.” 5 U.S.C. §

552(b)(1). In this case, the State Department relies upon Executive Order 13526, 75 Fed. Reg.

707 (Dec. 29, 2009) (“E.O. 13526”), which prescribes a uniform system for classifying and

safeguarding national security information. To show that it has properly withheld information on

this basis, the State Department must demonstrate that the information was classified pursuant to

proper procedures and that the withheld information falls within the substantive scope of E.O.

13526. See Salisbury v. United States, 690 F.2d 966, 971-72 (D.C. Cir. 1982) (analyzing a

predecessor to E.O. 13526). Stated somewhat differently:

                             Information can be properly classified under Executive Order
                             13526 if four requirements are met: (1) an original classification
                             authority classifies the information; (2) the United States
                             Government owns, produces, or controls the information; (3) the
                             information falls within one or more of eight protected categories
                                                            
3
  Although the State Department also relies on Exemptions 6 and 7 as alternative bases for
withholding some information, the Court need not address whether those exemptions have been
properly invoked because Exemption 1 covers all the information withheld.

                                                               5
 
 


               listed in section 1.4 of the Executive Order; and (4) the original
               classification authority determines that the unauthorized disclosure
               of the information reasonably could be expected to result in a
               specified level of damage to the national security, and the original
               classification authority is able to identify or describe the damage.

Am. Civil Liberties Union v. Dep’t of Justice, 808 F. Supp. 2d 280, 298 (D.D.C. 2011) (citing

E.O. 13526 § 1.1(a)), appeal docketed, No. 11-5320 (D.C. Cir. Nov. 16, 2011).

       It is uncontested that the State Department has satisfied the first three of these four

requirements. The ACLU simply offers no rejoinder to the State Department’s affirmative

showing that all the information at issue (1) was classified by an original classification authority,

(2) is owned, produced, or controlled by the United States, and (3) falls within one or more of the

eight relevant categories. See Def.’s [17] Mem. at 5-9. In this Circuit, “[i]t is well understood

. . . that when a plaintiff files an opposition to a dispositive motion and addresses only certain

arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to

address as conceded.” Hopkins v. Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d

15, 25 (D.D.C. 2003), aff’d, 98 F. App’x 8 (D.C. Cir. 2004); accord Lewis v. District of

Columbia, No. 10-5275, 2011 WL 321711, at *1 (D.C. Cir. Feb. 2, 2011) (per curiam). In the

absence of a response, the Court treats as conceded the State Department’s argument that it has

satisfied the first three requirements under E.O. 13526. But even absent such a concession, the

record is clear that all three have been met. See Walter Decl. ¶¶ 1, 14, 17-21, 35-76.

       The parties instead focus on the fourth and final requirement, which requires “the original

classification authority [to] determine[] that the unauthorized disclosure of the information

reasonably could be expected to result in damage to the national security” and to “identify or

describe the damage.” E.O. 13526 § 1.1(a)(4). In this regard, the Court is mindful of its

responsibility to conduct a “de novo” review of the record. 5 U.S.C. § 552(a)(4)(B).

Nonetheless, in recognition that courts are generally ill-equipped to second-guess the Executive’s
                                                  6
 
 


opinion in the national security context, “the government’s burden [here] is a light one.” Am.

Civil Liberties Union, 628 F.3d at 624. In this context, the district court “must accord substantial

weight to an agency’s affidavit concerning the details of the classified status of the disputed

record,” keeping in mind “that any affidavit or agency statement will always be speculative to

some extent, in the sense that it describes potential future harm.” Id. at 619 (quotation marks,

notations, and citations omitted); see also Ctr. for Nat’l Sec. Studies v. U.S. Dep’t of Justice, 331

F.3d 918, 927 (D.C. Cir. 2003) (“[W]e have consistently deferred to executive affidavits

predicting harm to national security, and have found it unwise to undertake searching judicial

review.”), cert. denied, 540 U.S. 1104 (2004). In the end, the “agency’s justification . . . is

sufficient if it appears ‘logical’ or ‘plausible.’” Larson v. Dep’t of State, 565 F.3d 857, 862

(D.C. Cir. 2009) (quoting Wolf v. Cent. Intelligence Agency, 473 F.3d 370, 374-75 (D.C. Cir.

2007)). For the reasons set forth below, it is both plausible and logical that the official disclosure

of the information at issue in this case “reasonably could be expected to result in damage to the

national security.” E.O. 13526 § 1.1(a)(4).

       First, E.O. 13526 permits agencies to withhold information concerning “military plans,

weapon systems, or operations” and “intelligence activities (including covert action), intelligence

sources or methods, or cryptology.” E.O. 13526 § 1.4(a), (c). Referencing these categories, the

State Department has withheld information from two documents (E13 and E18) concerning

details of military flight operations, the procedures for obtaining allied cooperation in the

performance of military flight operations, and communications with Canadian officials revealing

intelligence activities, sources, or methods. See Walter Decl. ¶¶ 17, 19, 54, 61, 64. The State

Department’s original classification authority explains that the disclosure of this information has

the potential to, among other things, inhibit the United States’ ability to successfully carry out



                                                  7
 
 


military operations and enable foreign governments or persons hostile to the United States’

interests to develop countermeasures to the United States’ intelligence activities, sources, or

methods. See id. It is both plausible and logical that the official disclosure of this kind of

information “reasonably could be expected to result in damage to the national security.” E.O.

13526 § 1.1(a)(4). The Court therefore defers to the considered judgment of the Executive.

        Second, E.O. 13526 permits agencies to withhold “foreign government information” and

information concerning “foreign relations or foreign activities of the United States, including

confidential sources.” E.O. 13526 § 1.4(b), (d); see also id. § 6.1(k), (s) (further defining

“foreign government information” and “confidential sources”). Referencing these categories, the

State Department has withheld information from twenty-three documents (E1 through E11, E13,

and E18 through E28) concerning, among other things, discussions, assessments, or

recommendations relating to bilateral affairs with, or the policies, political situation, or security

situation of, Afghanistan, Ireland, Libya, Lichtenstein, Luxembourg, the Netherlands, Pakistan,

Saudi Arabia, Switzerland, Tunisia, the United Kingdom, and Yemen; and discussions,

assessments, or recommendations relating to the foreign policy implications of former detainees

held in United States custody under suspicion of terrorism, including complaints against United

States officials pertaining to the alleged torture of detainees held in Guantanamo Bay, Cuba. See

Walter Decl. ¶¶ 35-76. The State Department’s original classification authority explains that the

disclosure of this information has the potential to, among other things, degrade the confidence in

the United States’ ability to maintain the confidentiality of information; inhibit the United States’

ability to access sources of information essential to the conduct of foreign affairs; and damage

the United States’ relationship with foreign governments, agencies, and officials. See id. ¶¶ 18,

20, 41, 42, 46, 50, 54, 59, 64, 69, 74, 76. It is both plausible and logical that the official



                                                   8
 
 


disclosure of this kind of information “reasonably could be expected to result in damage to the

national security.” E.O. 13526 § 1.1(a)(4). The Court again defers to the considered judgment

of the Executive.

        In short, affording substantial weight and deference to the State Department’s

declaration, the Court finds that it is both plausible and logical that the official disclosure of the

information at issue “reasonably could be expected to result in damage to the national security.”

E.O. 13526 § 1.1(a)(4).

        B.      The ACLU Has Failed to Discharge Its Burden of Establishing That the Prior
                Disclosure Doctrine Applies in this Case

        It is well established that the assessment of harm to national security is entrusted to the

Executive and not the courts. Fitzgibbon v. Cent. Intelligence Agency, 911 F.2d 755, 766 (D.C.

Cir. 1990). As set forth above, the Court is satisfied that each item of information withheld in

this case falls within the scope of E.O. 13526 and that its official public disclosure “reasonably

could be expected to result in damage to the national security.” E.O. 13526 § 1.1(a)(4). The

Court must therefore defer to the State Department’s judgment. See Ameziane v. Obama, 620

F.3d 1, 7 (D.C. Cir. 2010) (“[T]he failure to give deference [to the government’s assessment of

harm] when it is due is error.”), cert. denied, __ U.S. __, 131 S. Ct. 1673 (2011).

        Nonetheless, when the specific information sought by a plaintiff is already in the public

domain by an official disclosure, an agency cannot be heard to complain about further disclosure.

Wolf, 473 F.3d at 378. Critically, public disclosure alone is insufficient; the information in the

public domain must also be “officially acknowledged.” Fitzgibbon, 911 F.2d at 765. This

principle recognizes that “there can be a critical difference between official and unofficial

disclosures,” id., and the mere “fact that information exists in some form in the public domain




                                                   9
 
 


does not necessarily mean that official disclosure will not cause [cognizable] harm,” Wolf, 473

F.3d at 378. For this reason, the proponent of disclosure must meet an exacting standard:

               First, the information requested must be as specific as the
               information previously released. Second, the information requested
               must match the information previously disclosed . . . . Third, . . .
               the information requested must already have been made public
               through an official and documented disclosure.

Fitzgibbon, 911 F.2d at 765 (citation omitted).

       In this case, the ACLU contends that the twenty-three embassy cables it seeks in this

action must be disclosed because they are allegedly already in the public domain after being

published by third-party WikiLeaks and because the State Department has purportedly

acknowledged their authenticity. The ACLU couches this basic contention in a variety of forms,

but this much is clear: the ACLU has not met the exacting standard demanded by settled

precedent. No matter how extensive, the WikiLeaks disclosure is no substitute for an official

acknowledgement and the ACLU has not shown that the Executive has officially acknowledged

that the specific information at issue was a part of the WikiLeaks disclosure. Although the

ACLU points to various public statements made by Executive officials regarding the WikiLeaks

disclosure, it has failed to tether those generalized and sweeping comments to the specific

information at issue in this case—the twenty-three embassy cables identified in its request. Nor

did the State Department acknowledge the “authenticity” of the WikiLeaks disclosure in this

litigation by failing to issue a Glomar response. See Elec. Privacy Info. Ctr. v. Nat’l Sec.

Agency, 678 F.3d 926, 931 (D.C. Cir. 2012) (“[A]n agency may issue a Glomar response, i.e.,

refuse to confirm or deny the existence or nonexistence of responsive records if the particular

FOIA exemption at issue would itself preclude the acknowledgment of such documents.”).

Because the ACLU’s request made no mention of the WikiLeaks disclosure and instead



                                                  10
 
 


identified each cable by date, subject, originating embassy, and unique message reference

number, the State Department made no admission by producing responsive records.

       The Court has considered the remaining arguments tendered by the ACLU and has

concluded that they are without merit. In the end, there is no evidence that the Executive has

ever officially acknowledged that the specific information at issue in this case was part of the

WikiLeaks disclosure (or any other public disclosure). Accordingly, the ACLU has failed to

meet its burden of showing that the prior disclosure doctrine applies in this case.

       D.      The State Department Has Discharged Its Burden of Establishing That It Has
               Disclosed All Reasonably Segregable Information

       Even when an agency may properly withhold a responsive record under one of FOIA’s

enumerated exemptions, it nevertheless must disclose any non-exempt information that is

“reasonably segregable.” 5 U.S.C. § 552(b). The question of segregability is by necessity

subjective and context-specific, turning upon the nature of the documents and information in

question. Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977).

An agency need not, for instance, “commit significant time and resources to the separation of

disjointed words, phrases, or even sentences which taken separately or together have minimal or

no information content.” Id. at 269 n.54. Ultimately, to discharge its burden before the district

court, the agency “must provide a reasonably detailed justification rather than conclusory

statements to support its claim that the non-exempt material in a document is not reasonably

segregable.” Id.

       In this case, the State Department explains how it carefully reviewed and released all

reasonably segregable information, a process that included a line-by-line review of a small

number of documents, and it has provided a sufficiently detailed description of the information

withheld on a document-by-document basis. See Walter Decl. ¶¶ 35-77. Based upon this


                                                 11
 
 


account, and a searching review of the documents that the State Department has withheld only in

part, the Court finds that the State Department has adequately demonstrated, in reasonable and

non-conclusory terms, that all non-exempt material has either been disclosed to the ACLU or is

not reasonably segregable.

       D.      The Court Declines to Review the Embassy Cables In Camera

       In the FOIA context, the district court has broad discretion to conduct an in camera

inspection of withheld records. See Boyd v. Criminal Div. of U.S. Dep’t of Justice, 475 F.3d 381,

391 (D.C. Cir. 2007). In this case, because the State Department’s declarations are sufficiently

detailed and the Court is satisfied that no factual dispute remains, the Court declines to exercise

its discretion to review the embassy cables in camera.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court shall GRANT the State Department’s [17]

Motion for Summary Judgment and DENY the ACLU’s [18] Cross-Motion for Summary

Judgment. An appropriate Order and Judgment accompanies this Memorandum Opinion.



Date: July 23, 2012                                   _____/s/______________________
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 12